This is a suit to enjoin respondent district and its officers and directors from issuing and selling certain bonds pursuant to an election held in the district. The trial court refused to grant an injunction, and this appeal followed.
Appellant is a resident taxpaying citizen of the respondent Consolidated School District. March 16, 1922, there was a meeting of the directors of the district, which all attended, save one who was notified but could not be present. Among other things the board voted to "submit to the qualified voters of Consolidated District No. 4 a proposition to authorize the school board to issue bonds to the amount of $6000, to be payable in five years," within interest not "to exceed five per cent, for the purpose of repairing, remodeling and equipping the school building in Consolidated District No. 4, situated in the town of Avalon, Livingston County, Mo." On the following day notices were prepared and posted to the effect, among other things, "that the annual school meeting of said district will be held at the voting room in Avalon on Tuesday, the Fourth of April, 1922, and that "the following will be proposed and considered: . . . (4th) To authorize the school board to issue bonds to the amount," and thenceforward this part of the notice follows the order of the board as already quoted. The election was held, and the fourth proposition received more than two-thirds of the votes. The evidence showed, and the court must have found, that the "voting room" referred to in the notice was the room used for the election and the room used for the preceding dozen or more years for all elections — township, county, state and school — except the election at which the district was formed some eight years before, which was held in the schoolhouse as the statute required. It also appeared that the room was well known in the village of Avalon as the place at which all elections were held. It further appeared that nearly every voter voted in the election, and that those who did not *Page 71 
remained away because they were indifferent to the questions to be submitted. The board cast up the returns, ordered the issuance of the bonds, hired an additional teacher, and let the contract for the work on the building, which work was commenced and carried far enough to render the building useless for occupancy by the school. This suit was then commenced.
I. The purposes for which the district could vote bonds are enumerated by the statute. [Sec. 11127, R.S. 1919.] It is urged that no power is given to vote bonds for the purpose of "remodeling" the school building. The statute does authorize bonds "for the purpose of . . . "erectingRemodeling  schoolhouses . . . and furnishing the same, andBuilding.   building additions to and repairing old buildings." According to the dictionaries the word "remodel" has, as the only one of its legitimate meanings which could be applicable here, the meaning "to re-construct." In fact, there is nothing included in the word in the sense in which it can be applied to existing buildings in a situation like that in this case which is not within the statutory language "erecting schoolhouses . . . and building additions to and repairing old buildings." Appellant's construction, like a similar one in an almost identical case (Cotter v. Joint School District, 164 Wis. l.c. 15), is, as the Supreme Court of Wisconsin said, "too narrow. The statute was intended to enable school districts that did not have adequate schoolhouses to obtain them by purchase or erection, and it should receive a liberal construction to effectuate that purpose. The remodeling of a building is more than repairing it or making minor changes therein. The ordinary significance of the term imports a change in the remodeled building practically equivalent to a new one. . . . The inclusion of an old structure into a practically new one does not take the process out of the meaning of the term `erection,' used in a broad sense." The purpose *Page 72 
named within the order was within the statute and was sufficiently conveyed to the voters by the same language used in the notice.
II. It is contended the board should have more particularly designated the election at which the bond proposition was to be voted upon and that it designated no place for holding the election, and that submission was not ordered at a meeting of the board at all. (1) The record of the meeting of the board at which the order of submission was made shows the order itself and, in the same connection, the appointment of the election judges "for the coming election to be held April 4, 1922" andSubmission.  instructions to the clerk to order 500 ballots. The election was the annual school election. In the same order of the board it is provided that "a tax of 20 cents on the hundred in excess of the regular 40 cents be put in the annual notices for the purpose of maintaining the school for the coming year." No technical construction of this order should be indulged to defeat it (State ex inf. v. Jones, 266 Mo. 191; State ex inf. v. Clardy, 267 Mo. 371), and it seems clear enough that the board's purpose was to submit this proposition at the approaching annual election. (2) The place was sufficiently designated. The village named is a small one. The "voting room" mentioned was known to all; had been used for years for the elections, annual and otherwise, in the district and all other local elections, as well; and there is no evidence that any voter wasPlace.  deceived or misled as to the place of voting, but quite the contrary. In such circumstances it is well settled that an objection such as is here made to the notice of the place of election is without force. [State ex rel. v. Gordon, 242 Mo. l.c. 623; State ex rel. v. Allen, 178 Mo. l.c. 576; O'Laughlin v. Kirkwood, 107 Mo. App. 302; Bauch v. Cabool, 165 Mo. App. 486; State ex rel. v. Hackmann, 273 Mo. l.c. 694, 696.] (3) The evidence *Page 73 
shows that the submission was ordered at a meeting of the board attended by all except Mr. Shannon, who testifiedBoard Meeting.  that he was duly notified but was ill and, therefore, not present. No effort to contradict this was made.
III. Appellant contends that the trial court erred in admitting the board's record as amended June 21, after the election. While the amendment made did not vitally affect any question in this case, it may be said that the board had the authorityAmending  to make its record speak the truth, as this court hasRecord.   previously held. [State ex rel. v. Hackmann, 277 Mo. l.c. 61, et seq., and cases cited.]
IV. It is urged that the submission was double, or triple, and, therefore, unlawful and renders the election invalid when attacked in a suit like this. Appellant's position is that three propositions were submitted: (1) To repair theDouble        school building; (2) to remodel the schoolProposition.  building; and (3) to equip the school building. A like question is fully considered in State ex rel. Wahl v. Speer, 284 Mo. l.c. 60 et seq. It was there held that the purchase of additional ground for a site, the erection and the equipment and furnishing of a courthouse "were, so to speak, merely three essential items of one proposition." The reasoning of that opinion is sound, and the principle announced is applicable to the case at bar. The purpose of respondent district was to provide a schoolhouse adequate for the district's needs and ready for use. The proposition was single.
V. Complaint is made that some evidence was erroneously admitted. That evidence had nothing to do with any of the questions considered in the preceding paragraphs. Its rejection merely eliminates an affirmative defense which respondents attempted to set up. It is unnecessary to decide theEvidence.  question since what has already been said disposes of appellant's *Page 74 
case, and the question whether respondents might have defeated him upon another theory, as well, is not important.
The judgment is affirmed. All concur.